Exhibit 10.7

 

PROMISSORY NOTE

 

$433,755,000

 

November 19, 2009                   

 

FOR VALUE RECEIVED, the undersigned, Cloud Peak Energy Inc., a Delaware
corporation (the “Payor”), hereby promises to pay to the order of Rio Tinto
Energy America Inc., a Delaware corporation (the “Payee”), at the Payee’s office
at 4700 Daybreak Parkway, South Jordan, Utah 84095 (or at such other place of
payment as the Payee may from time to time specify to the Payor in writing), on
the Payment Date (as defined below), the principal sum of Four Hundred
Thirty-Three Million, Seven Hundred Fifty-Five Thousand Dollars ($433,755,000),
without interest (the “Principal Amount”) in lawful money of the United States
of America. Upon final indefeasible payment of all amounts due under this Note,
it shall be surrendered for cancellation.

 

Except as otherwise defined herein, all capitalized terms used herein shall have
the meaning specified in that certain Acquisition Agreement dated November 19,
2009 between the Payor and the Payee.

 

The outstanding Principal Amount shall become due and payable upon demand by the
Payee (such date, the “Payment Date”), but no earlier than the First Closing
Date; provided, however, that the outstanding Principal Amount shall become due
and payable on the Payment Date only if the transactions contemplated to have
occurred on the First Closing Date by the Underwriting Agreement have occurred.

 

The Payor hereby expressly waives demand, presentment, protest, notice of
dishonor, diligence in collection and any other notice of any kind.  No delay by
the Payee in the exercise of any right or remedy shall operate as a waiver
thereof, and no single or partial exercise by the Payee of any right or remedy
shall preclude any other or further exercise thereof or the exercise of any
other right or remedy.

 

In the event that Payor breaches the obligations under this Note, the Payor
agrees to pay to the Payee all expenses incurred or paid by the Payee in
connection with the collection of this Note, including, without limitation,
reasonable attorneys’ fees and court costs. Notwithstanding the first paragraph
of this Note, in the event the Payor fails to make any payment due pursuant to
this Note on or prior to the date on which such payment becomes due and payable,
whether at maturity or by acceleration or on any other date, such unpaid amount
shall accrue interest from the date on which such payment was due until the date
on which such payment is made at a rate of interest of 10.0% (ten percent) per
annum.

 

This Note shall inure to the benefit of and be binding upon the Payor and the
Payee and their respective successors and assigns; provided that the Payor may
not assign any of its rights or obligations hereunder without the prior written
consent of the other party hereto.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW
RULES THEREOF.

 

This Note may be amended, and any provisions under the Note waived, only by a
written agreement executed by the Payee and the Payor.

 

--------------------------------------------------------------------------------


 

If any terms or other provision of this Note shall be determined by a court,
administrative agency or arbitrator to be invalid, illegal or unenforceable,
such invalidity, illegality or unenforceability shall not render the entire Note
invalid.  Rather, this Note shall be construed as if not containing the
particular invalid, illegal or unenforceable provision, and all other provisions
of this Note shall remain in full force and effect in accordance with its terms.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS THEREOF, the Payor has caused this Note to be executed on its behalf
by its duly authorized officer.

 

 

CLOUD PEAK ENERGY INC.

 

 

 

 

 

By:

/s/ Colin Marshall

 

 

Name:

Colin Marshall

 

 

Title:

President and CEO

 

 

[CPE Promissory Note Signature Page]

 

--------------------------------------------------------------------------------